Murdock, J., dissenting: Section 453 provides that a casual sale of personal property for a price exceeding $1,000 may be returned on an installment sale basis. But section 453(b) (2) provides a limitation that the above shall apply in the case of a sale such as here took place “only if in the taxable year of the sale * * * the payments (exclusive of evidences of indebtedness of the purchaser) do not exceed 30 percent of the selling price.” The transaction here was carried out in exact accordance with the written agreement, but the amounts received by the petitioners and two others in accordance with the express terms of that contract exceeded 30 percent of their shares of the total price. The amount of cash actually received by the petitioners in 1955 was $7,560 in excess of 30 percent of their share of the total purchase price. The entire amount received by the petitioners in 1955 was paid and received as a part of the purchase price. No one disputed the petitioners’ right to keep all of it and they could have kept all of it, had they so desired. Section 453 contains no reference to what the parties intended as to when portions of the purchase price were to be paid but makes the installment sale benefits depend solely upon the payments that were actually made in the taxable year. Thus, as to these sellers, this was not an installment sale within the precise words of section 453. The petitioners’ representative attempted unsuccessfully to deliver $8,500 to the purchaser during the short time remaining in 1955. However, I do not think it would make any difference if this effort had been successful and if the efforts had been at the express direction of the petitioners, as to which there is no evidence. Turnee and Train, JJ. agree with this dissent.